Citation Nr: 1139174	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for microcytic anemia with generalized fatigue, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service in the United States Navy from May 1992 to November 1996.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  The record shows that when she submitted her VA Form 9, Appeal to Board of Veterans' Appeals, in April 2008, the appellant requested that she be given the opportunity to present testimony before an RO Hearing Officer.  Subsequently, the appellant withdrew that request and asked that her claim be forwarded to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the Board asking that a disability rating in excess of 10 percent be awarded for her service-connected microcytic anemia with fatigue.  A review of the claims file indicates, regrettably, that additional development is required prior to the issuance of a decision of the appellant's claim.  

More specifically, the appellant's disability has been rated pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7700 (2011).  Under this code, a noncompensable (zero percent) evaluation is warranted for hemoglobin 10gm/100ml or less with asymptomatic symptoms and manifestations.  A 10 percent rating may be assigned where hemoglobin is 10gm/100ml or less with findings such as weakness, easy fatigability or headaches.  A 30 percent rating may be assigned where hemoglobin is 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent rating may be assigned where hemoglobin is 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  A 100 percent evaluation may be assigned where hemoglobin is 5-gm/100 ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  Complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be evaluated separately. 

In conjunction with her claim for benefits, the appellant underwent a VA Hemic Examination in February2007.  While the examiner diagnosed the appellant as suffering from "mild" anemia, the examination results did not report the hemoglobin level measurement, the appellant's platelet count, or the complete blood count (CBC).  In essence, the measurements needed to determine whether a disability evaluation in excess of 10 percent could be assigned were not provided in the report.  Another VA examination was accomplished in April 2011.  The examiner referred to test results of April 2011 - a copy of those results is not of record.  Nevertheless, the examiner further wrote that the appellant hematocrit was "36" and her hemoglobin was "11.7".  The examination results were not reported in the form and measurements used in the rating criteria noted above.  

A further review of the appellant's claim folder shows that the appellant's VA medical records from 2006 are of record.  However, except for the April 2011 examination report, the claims folder does not have any of the appellant's VA medical treatment records, or even any private medical records, from September 2006 to the present.  The Board further notes that an RO rating action, on an issue not on appeal before the Board, that was issued in November 2010, reported that there were electronic medical records from two different VA Medical Centers for the appellant, and that these records may have covered treatment extending from 2006 to 2010.  None of these purported VA electronic records have been reduced to hardcopies and inserted into the claims folder for review.  

In light of the above facts, the Board finds that additional development of the claim must occur before appellant review may proceed.  First, if the Board is to issue a decision on the merits of the appellant's claim based on a complete record, all of the appellant's missing medical records should be obtained and included in the claims folder for review.  Moreover, the missing treatment records must be associated with the claims folder prior to the appellant's re-examination (see below), so that the VA examiner may have a complete record of the appellant's treatment prior to and during this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the claim is remanded so that the appellant's medical records may be obtained and included in the claims folder.

A further review of the aforementioned examination reports reveals that prior to the examinations, there is no indication that either examiner reviewed the appellant's complete claims folder and all previous laboratory testing.  The Board finds that when VA examinations are performed, and there is no indication that the VA examiners took into account the records of prior medical treatment, the evaluation may not be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Also, because the laboratory results were not provided in the form needed, in accordance with the applicable rating criteria, the Board also finds that another examination should be accomplished.  

Accordingly, the appellant must be afforded a new VA hematic examination in order to resolve any previous unclear findings that may exist concerning the disability at issue.  See Green, supra. (Fulfillment of the statutory duty to assist "includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also 38 C.F.R. § 4.2 (2011) ("if the [examination] report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for rating purposes"); 38 C.F.R. § 4.10 (2011) (the examiner must give a "full description of the effects of disability upon the person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A new and complete examination, with detailed laboratory results, will provide the Board with a basis to either agree or refute the appellant's various assertions, and will provide the VA with a more complete picture of whether an increased rating may be or should have been granted for the appellant's microcytic anemia with generalized fatigue.  


Accordingly, the case is REMANDED for the following action:

1.  The appellant's VA Medical Center (VAMC) treatment records should be obtained and incorporated into the claims file.  The RO/AMC is hereby informed that these records should be located at the Birmingham VAMC and the Central Alabama VAMC.  This search should encompass all records, either paper or electronic, and to include laboratory results, that have been promulgated since September 2006 to the present.  All records obtained pursuant to this request must be included in the appellant's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The RO/AMC should contact the appellant and request that she identify all sources of medical treatment received for her anemia since 2003, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, for which all relevant records are not already in the claims folder.  Copies of the medical records from all sources, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  See 38 C.F.R. § 3.159(e) (2011).  

3.  Only after all of the appellant's medical records have been obtained and included in the claims folder, the appellant should then be scheduled for a VA examination with an appropriate specialist(s) to determine the current level of severity of her service-connected anemia.  If possible, this examination should be accomplished by a medical specialist who has not previously examined the appellant.  The appellant's claims file and a copy of this remand should be provided to the VA examiner upon examination.  Prior to the examination, the examiner should be provided with a copy of the rating criteria used to evaluate anemia and found at 38 C.F.R. Part 4, Diagnostic Code 7700 (2011).

All indicated tests and studies should be performed including blood tests and any necessary stress tests.  Additionally, the examiner should indicate the affect the appellant's anemia has on her activities of daily life, including whether she experiences dyspnea on mild exertion, weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  Any associated cardiac symptomatology should also be discussed in detail.  The examiner should provide a complete rationale for any opinion expressed.   Additionally, the examiner must provide any laboratory readings in the same measurement format used in the rating criteria, and the examiner must provide guidance as to what levels are considered "normal".

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011) and Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


